Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al (PG Pub 2009/0309212 A1).
Regarding claim 1, Shim teaches a semiconductor package, comprising: a frame (178, fig. 6) having a through-hole; a first semiconductor chip (180) disposed in the through-hole of the frame, and having an active surface (flip chip, i.e. lower surface, paragraph [0058]) on which a connection pad (184) is disposed, an inactive surface opposing the active surface, and a side surface connecting the active and inactive surfaces; a first encapsulant (188) covering at least a portion of each of the inactive surface and the side surface of the first semiconductor chip; a connection structure (192) having a first surface (upper surface) having disposed thereon the active surface of the first semiconductor chip and a first surface (lower surface) of the frame, and including an insulating layer (190), a redistribution layer (194, on 190) disposed on the insulating layer, and at least one via (194 in 190) extending from the redistribution layer through the insulating layer to directly contact and electrically connect to the connection pad of the first semiconductor chip; a first passive component (leftmost UBM 198) disposed on a second surface of the connection structure opposing the first surface of the connection structure, the first passive component being electrically connected to the redistribution layer; a second passive component (204/206/208 on the left of chip 180) disposed on the first surface of the connection structure and electrically connected connected to 194 through 178) to the redistribution layer; and a plurality of metal pads (204 on the right of chip 180) protruding from a second surface of the frame opposing the first surface of the frame, each metal pad having a respective electrical connection metal (212, paragraph [0068]) thereon, wherein the connection structure has a first thickness, measured between the first and second surfaces thereof, in a first region having the first semiconductor chip thereon, and a second thickness, measured between the first and second surfaces thereof, different (fig. 6) from the first thickness, in a second region having the second passive component thereon, the second passive component including at least one of a Multilayer Ceramic Capacitor (MLCC), a capacitor (paragraph [0071]), an inductor, or a bead.  
Regarding claim 2, Shim teaches the semiconductor package of claim 1, wherein at least a portion of the first passive component is disposed in a region immediately above (fig. 6 seen inverted) the frame in a stacking direction of the first passive component on the connection structure.  
Regarding claim 3, Shim teaches the semiconductor package of claim 2, further comprising: a third passive component (198, second from left, fig. 6) disposed on the second surface of the connection structure.  

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (PG Pub 2016/0276307 A1).
Regarding claim 17, Lin teaches a semiconductor package comprising: a connection structure (352, fig. 20h) having first and second surfaces opposing each other in a stacking direction, and including pluralities of insulating layers, redistribution and an entire portion of each of the at least one additional insulating layer and the at least one additional redistribution layer is disposed outside of a region of overlap, in the stacking direction, with the through-hole having the semiconductor chip therein, relative to within the region of overlap with the through-hole having the semiconductor chip therein.  
Regarding claim 18, Lin teaches the semiconductor package of claim 17, wherein the encapsulant extending (338, fig. 20h) to the first surface of the frame has a plurality .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3,5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (PG Pub 2016/0276307 A1) and Shim et al (PG Pub 2009/0309212 A1).
Regarding claim 1, Lin teaches a semiconductor package, comprising: a frame (302, fig. 20h) having a through-hole; a first semiconductor chip (324) disposed in the through-hole of the frame, and having an active surface (330) on which a connection pad (332) is disposed, an inactive surface opposing the active surface, and a side surface connecting the active and inactive surfaces; a first encapsulant (338); a connection structure (352) having a first surface (upper surface) having disposed thereon the active surface of the first semiconductor chip and a first surface (lower surface) of the frame, and including an insulating layer (342), a redistribution layer (344) disposed on the insulating layer, and at least one via (not labeled) extending from the redistribution layer through the insulating layer to directly contact and electrically connect to the connection pad of the first semiconductor chip; a first passive component 566) disposed on the first surface of the connection structure and electrically connected to the redistribution layer; and a plurality of metal pads (310) protruding from a second surface of the frame opposing the first surface of the frame, each metal pad having a respective electrical connection metal (598) thereon, wherein the connection structure has a first thickness, measured between the first and second surfaces thereof, in a first region having the first semiconductor chip thereon, and a second thickness, measured between the first and second surfaces thereof, different (fig. 20h) from the first thickness, in a second region having the second passive component thereon, the second passive component including at least one of a Multilayer Ceramic Capacitor (MLCC), a capacitor (paragraph [0186]), an inductor, or a bead.    
Lin does not teach the first encapsulant covering at least a portion of each of the inactive surface and the side surface of the first semiconductor chip.
In the same field of endeavor, Shim teaches a first encapsulant (188, fig. 6) covering at least a portion of each of the inactive surface and the side surface of the first semiconductor chip (180), for the known benefit of protecting the semiconductor chip.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first encapsulant to cover at least a portion of each of the inactive surface and the side surface of the first semiconductor chip, for the known benefit of protecting the semiconductor chip.
Regarding claim 2, Shim teaches the semiconductor package of claim 1, wherein at least a portion of the first passive component (leftmost 366, fig. 20h) is disposed in a region immediately above the frame in a stacking direction of the first passive component on the connection structure.  
Regarding claim 3, Shim teaches the semiconductor package of claim 2, further comprising: a third passive component (another 366 in fig. 20h) disposed on the second surface of the connection structure.  
Regarding claim 5, Lin teaches the semiconductor package of claim 1, further comprising: an electrical connection metal disposed on a lower surface of the frame, wherein the connection structure includes at least one additional insulating layer (316, fig. 20h) and at least one additional redistribution layer (314) in the second region having the second passive component thereon than in the first region having the first semiconductor chip thereon.  
Regarding claim 21, Lin teaches the semiconductor package of claim 1, wherein the first thickness of the connection structure in the first region having the first semiconductor chip (324, fig. 20h) thereon is smaller than the second thickness of the connection structure in the second region having the second passive component thereon (566).

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim et al (PG Pub 2009/0309212 A1) as applied to claim 1 above, and further in view of Chen et al (PG Pub 2006/0220259 A1).
Regarding claim 6, Shim remains as applied in claim 1.
Shim further teaches the semiconductor package of claim 1, wherein the first passive component (198, fig. 6) has first and second opposing surfaces, and a side surface connecting the first and second opposing surfaces, and the first surface of the first passive component faces the second surface of the connection structure.
Shim does not teach a second encapsulant covering at least a portion of each of the second surface of the first passive component and the side surface of the first passive component.
In the same field of endeavor, Chen teaches a second encapsulant (780, fig. 47) covering at least a portion of each of the second surface of the first passive component (770, fig. 48) and the side surface of the first passive component, for the benefit of protecting the bumps (paragraph [0097]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a second encapsulant covering at least a portion of each of the second surface of the first passive component and the side surface of the first passive component, for the benefit of protecting the bumps (164 in fig. 5 of Shim).
Regarding claim 8, Chen does not teach the second encapsulant includes a material different from a material of the first encapsulant.
It would have been obvious to the skilled in the art before the effective filing date of the invention to try to make the second encapsulant to include a material different from, as well as the same as, a material of the first encapsulant, for the reasoning of obvious to try set forth in KSR.  "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (PG Pub 2016/0276307 A1) as applied to claim 17 above, and further in view of Kim et al (PG Pub 2017/0154838 A1).
Regarding claim 20, Lin remains as applied in claim 17.
However, Lin does not teach a frame metal layer covering side surfaces of the through-hole of the frame insulating layer.
In the same field of endeavor, Kim 838 teaches a frame further comprises a frame metal layer (116, fig. 26) covering side surfaces of the through-hole of the frame insulating layer, for the benefit of improving heat radiation (paragraph [0122]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention make the frame to comprise a frame metal layer covering side surfaces of the through-hole of the frame insulating layer, for the benefit of improving heat radiation.

Allowable Subject Matter
Claims 14-16 are allowed.
Claims 4,7,11-13,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“the first and second surfaces of the frame oppose each other in a stacking direction, and the first encapsulant extends only over the second surface of the frame” (claim 4);
“a metal layer disposed on a second surface of the second encapsulant opposing the first surface of the second encapsulant, and on a side surface of the second encapsulant connecting the first and second surfaces of the second encapsulant” (claim 7);
“the second passive component is disposed in the additional through-hole of the frame” (claim 11);

“the region of overlap with the first electronic component on the second surface of the connection structure is free of electronic components thereon” (claim 14); nor
“a metal layer extending from the second surface of the connection structure and over the second encapsulant” (claim 19).
Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive. See rejection above regarding claims 1-8, 11-13 and 21.
Regarding Applicants’ arguments that (last paragraph, page 8, remarks)
Lin does not disclose, teach or suggest the above features of amended claim 17. DB1/ 117478157.1 
Page 15 of 17Application No. 16/454,907Docket No.: 123193-7815As illustrated in Lin's FIG. 20h (reproduced below with annotation), even assuming arguendo the insulating layer 316 can be reasonably interpreted as at least one additional insulating layer, a portion of the insulating layer 316 (the annotated portion) is disposed within a region of overlap with a through-hole having a semiconductor chip 324 therein. In at least this respect, Lin fails to disclose or suggest "an entire portion of each of the at least one additional insulating layer and the at least one additional redistribution layer is disposed outside of a region of overlap, in the stacking direction, with the through-hole having the semiconductor chip therein, relative to within the region of overlap with the through-hole having the semiconductor chip therein" (emphasis added), as recited in claim 17. 

In response, the portion under chip 324 that Applicants point to is layer 334, not layer 316 the Office Action referred to.  They are different layers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL
/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899